 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 1 of 28 PageID #: 7047



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


THE COURTLAND COMPANY, INC.,
a West Virginia Business Corporation,

           Plaintiff,

v.                                     Civil Action Nos. 2:18-cv-01230
                                                         2:19-cv-00894
                                                         2:21-cv-00101
UNION CARBIDE CORPORATION,
a New York Corporation,

           Defendant.


                     MEMORANDUM OPINION AND ORDER


           Pending in Civil Action No. 2:18-cv-01230 (“Courtland

I”) are the defendant’s motion to sever, filed on February 23,

2021 (ECF No. 241), and the plaintiff’s motion under Fed. R.

Civ. P. 42 for a phased and consolidated trial, filed on March

11, 2021 (ECF No. 251).      Pending in Civil Action No. 2:19-cv-

00894 (“Courtland II”) are the defendant’s motion to sever,

filed on February 23, 2021 (ECF No. 205), and the plaintiff’s

motion under Rule 42 for a phased and consolidated trial, filed

on March 11, 2021 (ECF No. 216).       And pending in Civil Action

No. 2:21-cv-00101 (“Courtland III”) is the plaintiff’s motion

under Rule 42 for a phased and consolidated trial, filed on

March 11, 2021 (ECF No. 25).
    Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 2 of 28 PageID #: 7048



                                I.    Background


              The plaintiff initiated the first of these related

actions, Courtland I, by filing a complaint on August 15, 2018.

See Courtland I, ECF No. 1.          The complaint alleges that the

plaintiff and the defendant own adjoining parcels of real

property in Kanawha County, West Virginia.            See id. ¶¶ 4-5, 14,

17.     The complaint further alleges that the defendant has used

its property, called the “UCC Tech Center,” 1 to store hazardous

and toxic materials, which have been released into the nearby

environment including the plaintiff’s property.             See id. ¶¶ 1,

14-21, 31-46.       Based on these allegations, the Courtland I

complaint asserts eight causes of action: (1) recovery of

response costs and declaratory relief under the Comprehensive

Environmental Response, Compensation, and Liability Act of 1980

(“CERCLA”), 42 U.S.C. §§ 9607(a), 9613(g); (2) citizen suit

relief for violations of § 7002(a)(1)(A) of the Resource

Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. §



1 In its complaint, the plaintiff refers to the property as the
“UCC Facility.” See Courtland I, ECF No. 1, passim. The
plaintiff alleges that the property is also sometimes called
“the ‘West Virginia Regional Technology Park,’ the ‘South
Charleston Technology Park,’ or simply the ‘Technology Park.’”
Id. ¶ 14. For the sake of consistency, the court herein refers
to the property as the UCC Tech Center, as it has done
throughout the course of the three related actions.




                                        2
    Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 3 of 28 PageID #: 7049



6972(a)(1)(A), and the West Virginia Hazardous Waste Management

Act; (3) citizen suit relief for judicial abatement of an

imminent and substantial endangerment under § 7002(a)(1)(B) of

RCRA, 42 U.S.C. § 6972(a)(1)(B); (4) judicial abatement of a

public nuisance; (5) private nuisance; (6) negligence; (7) gross

negligence; and (8) strict liability.           See ECF No. 1 ¶¶ 47-108. 2


              The plaintiff initiated the second of these actions,

Courtland II, by filing another complaint on December 13, 2019.

See Courtland II, ECF No. 1.          The Courtland II complaint

concerns two other parcels of real property, called the “Filmont

Site” 3 and the “UCC Railyard,” 4 owned by the defendant that are

also adjacent to the property owned by the plaintiff.              See id.

¶¶ 5-6, 14-15.       As in Courtland I, the plaintiff, in its

Courtland II complaint, alleges that the defendant has used the

Filmont Site and the UCC Railyard to store hazardous and toxic

materials that have been released into the nearby environment,



2 By a September 29, 2020 memorandum opinion and order, the court
dismissed the plaintiff’s claim for negligence per se asserted
in the Courtland I complaint. See Courtland I, ECF No. 163.
3 The Courtland II complaint refers to the Filmont Site as the
“Filmont Landfill.” See ECF No. 1, passim. However, the
plaintiff has argued that the Site should not be referred to as
a landfill, and the parties have disputed the terminology to be
employed. The court uses the term “Site” herein.
4 The parties sometimes refer to the UCC Railyard as the Massey
Railyard.



                                        3
    Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 4 of 28 PageID #: 7050



including the plaintiff’s adjacent property.             See id. ¶¶ 1, 17-

47.      Based on these allegations, the plaintiff’s Courtland II

complaint asserts against the defendant nearly the same causes

of action that are asserted in Courtland I: (1) recovery of

response costs and declaratory relief under CERCLA; (2) citizen

suit relief for violations of § 7002(a)(1)(A) of RCRA, and the

West Virginia Hazardous Waste Management Act; (3) citizen suit

relief for judicial abatement of an imminent and substantial

endangerment under § 7002(a)(1)(B) of RCRA; (4) judicial

abatement of a public nuisance; (5) judicial abatement of a

public nuisance per se; (6) private nuisance; (7) negligence;

(8) gross negligence; and (9) strict liability.             See id. ¶¶ 58-

134. 5


              On May 19, 2020, the plaintiff filed a motion for

leave to file a supplemental complaint in Courtland II in order

to add citizen-suit Clean Water Act claims under 33 U.S.C. §

1365.     See Courtland II, ECF No. 33.        In an October 23, 2020

memorandum opinion and order, the court denied the motion on the

5 The Courtland II complaint asserts a claim for judicial
abatement of a public nuisance per se that is not asserted in
the Courtland I complaint. Compare Courtland I, ECF No. 1, with
Courtland II, ECF No. 1. As it did in Courtland I, the court,
in an August 26, 2020 memorandum opinion and order, dismissed
the plaintiff’s claim in its Courtland II complaint for
negligence per se. See Courtland II, ECF No. 75. Thus, aside
from the additional public nuisance per se claim in Courtland
II, the claims in Courtland I and Courtland II are identical.



                                        4
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 5 of 28 PageID #: 7051



ground that the plaintiff had not provided adequate pre-suit

notice of the Clean Water Act claims it intended to bring,

pursuant to § 1365(a)(1) and 40 C.F.R. § 135.3(a).           See

Courtland II, ECF No. 125.


             The plaintiff then initiated the third of these

actions by filing a complaint on February 9, 2021.           See

Courtland III, ECF No. 1.      The Courtland III complaint asserts

the Clean Water Act claims that the plaintiff attempted to

pursue by supplementing its complaint in Courtland II.             The

Courtland III complaint alleges that pollutants the defendant

placed at the Filmont Site and the UCC Railyard have discharged

into nearby navigable waters of the United States and West

Virginia, including Davis Creek and Ward Branch.          See id. ¶¶ 1,

8-10, 12-47.    Based on these allegations, the plaintiff asserts

claims for citizen-suit relief under § 505 of the Clean Water

Act, 33 U.S.C. § 1365, to address the defendant’s alleged (1)

unpermitted discharges of pollutants and (2) unpermitted

stormwater discharges of pollutants.        See id. ¶¶ 48-74.


             On January 31, 2020, the parties filed a joint motion

asking the court to enter a stipulated order that would

“coordinat[e]” Courtland I and Courtland II “under Rule 42(a)(1)

and (3)” because they “involve certain common questions of law

and fact.”    Courtland I, ECF No. 130 at 1; id. at ECF No. 130-1



                                     5
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 6 of 28 PageID #: 7052



at 1; Courtland II, ECF No. 13 at 1; id. EFC No. 13-1 at 1.

Specifically, the parties asked the court to order Courtland I

and Courtland II to proceed along the same schedule but to

“reserve[] the question of whether [the two cases] shall be

joined for hearing or trial on any issue or issues under [R]ule

42(a)(1).”    Courtland I, ECF No. 130-1 at 1-3; Courtland II, ECF

No. 13-1 at 1-3.    The parties also requested that the court’s

order specify that “either party may seek to sever the two cases

thirty days prior to submission of dispositive motions or

trial.”   Courtland I, ECF No. 130-1 at 3; Courtland II, ECF No.

13-1 at 3.


             By orders entered February 19, 2020, the court granted

the parties’ request to “coordinate” the schedules in Courtland

I and Courtland II.     See Courtland I, ECF No. 131; Courtland II,

ECF No. 23.    In the orders, the court expressly “reserve[d] the

question of whether” Courtland I and Courtland II would “be

joined for hearing or trial on any issue or issues under Rule

42(a)(1)” and directed that “either party may seek to sever the

two cases thirty (30) days prior to submission of dispositive

motions or trial.”     Courtland I, ECF No. 131 at 2; Courtland II,

ECF No. 23 at 2.


             On February 23, 2021, the defendant filed its motions

to sever Courtland I and Courtland II pursuant to Fed. R. Civ.



                                     6
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 7 of 28 PageID #: 7053



P. 21 and 42.    See Courtland I, ECF No. 241; Courtland II, ECF

No. 205.   On March 11, 2021, the plaintiff filed its motion to

consolidate Courtland I, Courtland II, and Courtland III and to

try the consolidated actions in three phases, pursuant to Rule

42.   See Courtland I, ECF No. 251; Courtland II, ECF No. 216;

Courtland III, ECF No. 25.      The motions have been fully briefed.


                          II.   Legal Standards


           The plaintiff’s motions seek to consolidate the trials

of the three actions and to try them together in three phases,

pursuant to Rule 42.     See Courtland I, ECF No. 251; id., ECF No.

259; Courtland II, ECF No. 216; id. ECF No. 233; Courtland III,

ECF No. 25; id., ECF No. 30.       The defendant’s motions seek to

sever the trials in these actions pursuant to Rule 21 and Rule

42(b).   See Courtland I, ECF No. 242; Courtland II, ECF No. 206.

The court must first decide which provisions of the Federal

Rules of Civil Procedure govern the issues presented by these

motions.


A.    Rule 21 is inapplicable.


           Under Rule 21, “[t]he court may . . . sever any claim

against a party.”    Fed. R. Civ. P. 21.      Although Rule 21 is

typically invoked to sever improperly joined parties, it may



                                     7
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 8 of 28 PageID #: 7054



also be used to sever claims from each other so that the parties

and the court may proceed with them separately.          See RAI

Strategic Holdings, Inc. v. Altria Client Servs., LLC, No. 1:20-

cv-00393-LO, 2020 WL 6882646, at *2 (E.D. Va. Sept. 3, 2020)

(citing 7 Charles Alan Wright et al., Federal Practice and

Procedure § 1689 (3d ed. 2021)).         However, there is a

“fundamental distinction[]” between, on the one hand, severing

claims into separate actions and, on the other hand, ordering

separate trials for different claims or issues.          4 James Wm.

Moore, Moore’s Federal Practice § 21.06[1] (2021).           Severing

claims under Rule 21 results in separate actions, each giving

rise to separate final judgments from which separate appeals may

be taken.   See id.    In contrast, ordering separate or joint

trials under Rule 42 has no bearing on whether any claims are

severed into different actions.       See id.    Indeed, “even . . .

claims [that] have been severed under Rule 21 . . . still may be

consolidated for trial under Rule 42(a).”         7 Wright et al.,

supra, § 1689; accord 4 Moore, supra, § 21.06[3].


            The issue presented by the parties’ motions is not

governed by Rule 21.     A review of the parties’ joint motions

requesting that the court coordinate the schedules of Courtland

I and Courtland II and the court’s orders granting that request

demonstrates that the parties did not ask for, and the court did




                                     8
    Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 9 of 28 PageID #: 7055



not order, the actions to be consolidated under Rule 42(a)(2).

Because the three actions have not been consolidated, they

remain separate actions.         Reliance on the court’s authority to

sever claims into separate actions under Rule 21 is therefore

misplaced. 6


B.      Rule 42(a)(1) applies to the request for consolidated
        trials.


              Under Rule 42(a)(1), “[i]f actions before the court

involve a common question of law or fact, the court may[] . . .

join for hearing or trial any or all matters at issue in the

actions.”      Fed. R. Civ. P. 42(a)(1).       As explained further

herein, there remain three separate actions proceeding to three

separate trials.       The threshold issue presented by the parties’

motions is whether the trials for the three separate actions




6 Confusion regarding the applicability of Rule 21 might stem
from the parties’ request, and the court’s agreement, that the
parties may “seek to sever the two cases” at a later stage.
Courtland I, ECF No. 130-1 at 3; id., ECF No. 131 at 2;
Courtland II, ECF No. 13-1 at 3; id., ECF No. 23 at 2. Although
Rule 21 is inapplicable here for the reasons expressed above,
the term “sever,” which the parties and the court employed, is
typically associated with the Rule 21 procedure for separating
claims into independent actions. See 4 Moore, supra, §
21.06[1]. The Rule 42(b) procedure for ordering separate trials
on issues or claims, regardless of the number of actions, is
typically referred to as “bifurcation.” See 8 James Wm. Moore,
Moore’s Federal Practice § 42.20[2]-[3] (2021).



                                        9
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 10 of 28 PageID #: 7056



should be joined or consolidated into one trial.           Rule 42(a)(1)

is the procedural vehicle that governs resolution of that issue.


           As the text of Rule 42(a)(1) indicates, “a motion

to consolidate must meet the threshold requirement of involving

‘a common question of law or fact.’”         Pariseau v. Anodyne

Healthcare Mgmt., Inc., No. 3:04-CV-630, 2006 WL 325379, at *1

(W.D.N.C. Feb. 9, 2006); accord Carolina Cargo, Inc. of Rock

Hill v. Countrywide Payroll & HR Sols., Inc., Nos. 0:16-cv-

03249-JMC; 0:15-cv-04629-JMC, 2017 WL 1314239, at *1-2 (D.S.C.

Feb. 10, 2017); United States ex rel. Sprinkle Masonry, Inc. v.

THR Enters., Inc., Nos. 2:14cv251; 2:14cv252, 2014 WL 4748527,

at *2 (E.D. Va. Sept. 23, 2014); see also 9A Charles Alan Wright

et al., Federal Practice and Procedure § 2382 (3d ed. 2021)

(“[O]nly those actions having a common question of law or fact

may be consolidated[.]      . . . Consolidation must be denied if

there is no common question of law or fact tying the cases

together.”); 8 Moore, supra, § 42.10[2][c] (“[A] finding of

common issues of law, common issues of fact, or both, is a

necessary prerequisite . . . .”).         If this threshold requirement

is met, “proper application of Rule 42(a) requires the district

court to determine ‘whether the specific risks of prejudice and

possible confusion’ from consolidation ‘[a]re overborne by the

risk of inconsistent adjudications, the burden on parties,




                                     10
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 11 of 28 PageID #: 7057



witnesses, and available judicial resources posed by multiple

lawsuits, the length of time required to conclude multiple suits

as against a single one, and the relative expense to all

concerned of the single-trial, multiple-trial alternatives.’”

Campbell v. Bos. Sci. Corp., 882 F.3d 70, 74 (4th Cir. 2018)

(ellipsis omitted) (quoting Arnold v. E. Air Lines, Inc., 681

F.2d 186, 193 (4th Cir. 1982), rev’d on other grounds, 712 F.2d

899 (4th Cir. 1983) (en banc)).


C.   Rule 42(b) applies to the request for a phased trial.


           Under Rule 42(b), “the court may order a separate

trial of one or more separate issues[] [or] claims[]” “[f]or

convenience, to avoid prejudice, or to expedite and economize.”

Fed. R. Civ. P. 42(b).      Rule 42(b) bifurcation is “designed” to

“allow[] the court to select specified claims or issues and

decide them before proceeding to other matters in the same

case.”   8 Moore, supra, § 42.20[1] (2021); see id. § 42.20[2]

(explaining that Rule 42(b) authorizes courts to “separately

consider[] certain claims or issues while holding others in

abeyance in a single lawsuit”).        Thus, Rule 42(b) is applicable

when bifurcation is sought for issues or claims that are set to

be adjudicated together in the same trial.


           To the extent the parties’ motions concern separating

the trial of each one of the three actions from the trials of


                                     11
    Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 12 of 28 PageID #: 7058



the other two actions, Rule 42(b) is inapplicable.              As the court

has already explained, the three actions here have not been

consolidated under Rule 42(a)(2): they remain three separate

actions.      Further, the trials for each of the actions have not

been joined.       This much is clear from the court’s orders

expressly “reserv[ing] the question of whether” Courtland I and

Courtland II would “be joined for hearing or trial on any issue

or issues under Rule 42(a)(1),” which governs consolidation of

trials.      Courtland I, ECF No. 131 at 2; Courtland II, ECF No. 23

at 2.      Thus, as things stand, there are three separate actions

proceeding toward three separate trials. 7           The Rule 42(b)

procedure for ordering separate trials is thus not applicable to

the extent the parties seek an order separating each action’s

trial from the other actions’ trials.


              Assuming the trials of the three actions are

consolidated under Rule 42(a)(1), however, then Rule 42(b) would

apply to the plaintiff’s request for a phased trial.               See

7 The defendant seems to believe that, as it stands, the parties’
dispositive motions must address the claims in both Courtland I
and Courtland II in a single, combined filing and that its
motions to sever are necessary so that it may file separate
dispositive motions in Courtland I and Courtland II. See
Courtland I, ECF No. 242 at 2-3, 11; id., ECF No. 253 at 2, 11;
Courtland II, ECF No. 206 at 2-3, 11; id., ECF No. 219 at 2, 11.
For the reasons explained herein, the dispositive motions
proceedings in Courtland I and Courtland II have not been
joined, and the parties may file separate dispositive motions in
the respective actions.



                                        12
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 13 of 28 PageID #: 7059



Courtland I, ECF No. 251; Courtland II, ECF No. 216; Courtland

III, ECF No. 25.     Bifurcating trial under Rule 42(b) should only

be resorted to if, based on informed discretion, the court

determines bifurcation will achieve the purposes of convenience,

avoiding prejudice, or expedition and economization.            See Toler

v. Gov’t Emps. Ins. Co., 309 F.R.D. 223, 225 (S.D.W. Va. 2015)

(citing 9A Wright et al., supra, § 2388 (3d ed. 2008)).            The

party requesting a bifurcated trial “bears the burden of

convincing the court that such an exercise of discretion will”

achieve the purposes of Rule 42(b).        McKiver v. Murphy-Brown,

LLC, 980 F.3d 937, 975 (4th Cir. 2020).


                             III. Discussion


A.   Rule 42(a)(1) request for consolidated trials


           The court first addresses the plaintiff’s request to

consolidate the three actions’ trials, which as explained

earlier is governed by Rule 42(a)(1).         Under Rule 42(a)(1), the

court first inquires whether the actions meet the threshold

requirement of involving a common question of law or fact and

then proceeds to assess the relative risks arising from the

requested consolidation.




                                     13
    Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 14 of 28 PageID #: 7060



        1.    Common questions of law or fact


              As to the threshold requirement, the court concludes

that the three actions involve common questions of law or facts.

Courtland I and Courtland II involve identical parties 8 and

nearly identical causes of action concerning the same general

underlying allegations, i.e., that the defendant, over the

course of roughly the same time period, used three parcels of

land, all in close proximity to one another, to store toxic and

hazardous materials, which have since migrated to the

surrounding environmental media, namely, nearby ground water,

surface water, and soil, 9 and thereby have caused harm to the

plaintiff’s interests in the enjoyment of its property, which

abuts all three of the defendant’s properties, as well as to the




8 See Clayton v. Dist. of Columbia, 36 F. Supp. 3d 91, 94 (D.D.C.
2014) (“When multiple cases involving the same parties and same
issues are pending simultaneously in the same court, one
solution is to consolidate them.”); Hanes Cos., Inc. v. Ronson,
712 F. Supp. 1223 (M.D.N.C. 1988) (“‘[A]ctions involving the
same parties are apt candidates for consolidation.’” (quoting 9C
Charles Alan Wright et al., Federal Practice and Procedure §
2384 (1971))); 8 Moore, supra, § 42.10[6][b] (“The presence of
overlapping parties in cases enhances the prospects for
consolidation . . . .”).
9 See 8 Moore, supra, § 42.10[6][a] (“Consolidation frequently
will be permitted when there are causes of a like nature, or
relative to the same question” (internal quotation marks
omitted)).



                                        14
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 15 of 28 PageID #: 7061



health and safety of the public. 10       The two cases involve common

questions, such as, among others, whether and to what extent (1)

the defendant placed toxic and hazardous materials at the three

properties, (2) such materials have migrated to the surrounding

environmental media, (3) the materials’ migration has interfered

with the plaintiff’s property interests, and (4) the materials’

migration has affected the health and safety of the public.

Likewise, Courtland III involves the same parties, and, although

it presents a different cause of action, it concerns the same

allegations that the defendant used the Filmont Site and the UCC

Railyard to store toxic and hazardous materials during roughly

the same period, which have since migrated to the surrounding

environment, particularly the waters of the United States and

West Virginia.    Accordingly, Courtland III involves many of the

same legal and factual questions at issue in Courtland I and

Courtland II.


            The court is not persuaded by the defendant’s

arguments that the cases do not involve common questions of law

or facts.   The court emphasizes in this regard that the

defendant has previously “stipulate[d]” that Courtland I and

Courtland II “involve certain common questions of law and fact”

10See 8 Moore, supra, § 42.10[6][a] (“Claims arising pursuant to
the same or similar tangible or intangible property interests .
. . are . . . candidates for consolidation.”).



                                     15
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 16 of 28 PageID #: 7062



for purposes of consolidation under Rule 42.          Courtland I, ECF

No. 130-1 at 1; Courtland II, ECF No. 13-1 at 1.           The defendant

has offered no reason why the court should not be able to

conclusively rely on its unambiguous stipulation.           See Minter v.

Wells Fargo Bank, N.A., 762 F.3d 339, 347 (4th Cir. 2014); Meyer

v. Berkshire Life Ins. Co., 372 F.3d 261, 264-65 (4th Cir.

2004).   Even overlooking the defendant’s stipulation and

considering its arguments, however, the court would conclude

that the three actions involve common questions of law or fact.


           First, the defendant argues that commonality is

lacking between Courtland I and Courtland II because the UCC

Tech Center at issue in Courtland I is governed exclusively by

RCRA, while the Filmont Site and UCC Railyard at issue in

Courtland II are governed exclusively by CERCLA.           The court

rejects this argument because it is not appropriately raised in

the current motions.     The plaintiff’s Courtland I and Courtland

II complaints together assert both RCRA and CERCLA claims as to

all three of the defendant’s properties, and the court has

previously denied the defendant’s Fed. R. Civ. P. 12(b) motions

to dismiss the RCRA claims asserted in Courtland I and Courtland

II.   See Courtland I, ECF No. 13; id., ECF No. 163; Courtland




                                     16
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 17 of 28 PageID #: 7063



II, ECF No. 9; id., ECF No. 75. 11        If the defendant seeks a

ruling that the UCC Tech Center is not governed by CERCLA (and,

thus, that the CERCLA claim asserted in Courtland I is subject

to dismissal) and that the Filmont Site and the UCC Railyard are

not governed by RCRA (and, thus, that the RCRA claims asserted

in Courtland II are subject to dismissal), the proper vehicle

for obtaining such a ruling is through a Rule 12(b) or a

summary-judgment motion.      The court will not countenance in the

current motions what amounts to the defendant’s backdoor attempt

to obtain dismissal of Courtland I’s CERCLA claim and Courtland

II’s RCRA claims. 12


           Second, the defendant argues that the evidence

regarding the UCC Tech Center at issue in Courtland I differs

from the evidence regarding the Filmont Site and the UCC

Railyard at issue in Courtland I and Courtland II.           The

defendant points to its experts’ reports, which state that

contaminants from the Filmont Site and the UCC Railyard have not

affected the plaintiff’s property and that contaminants from the


11The defendant’s motions did not seek dismissal of the CERCLA
claims asserted in Courtland I and Courtland II.
12Further, even if the court were to credit the defendant’s
argument regarding the inapplicability of CERCLA and RCRA to
Courtland I and Courtland II, respectfully, the court observes
that the defendant completely ignores the commonality arising
from the other claims in the complaints, which are nearly
identical.



                                     17
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 18 of 28 PageID #: 7064



UCC Tech Center have not commingled with contaminants from the

Filmont Site and UCC Railyard.       To bolster the experts’

conclusions, the defendant further points out that the reports

also state that the UCC Tech Center occupies a geological,

hydrogeological, and topographical location that differs from

that of the Filmont Site and the UCC Railyard, namely, that the

UCC Tech Center lies on a plateau atop a cliff up-gradient from

the plaintiff’s property, while the Filmont Site and the UCC

Railyard are side-gradient to, or down-gradient from, the

plaintiff’s property.


           The court is not persuaded by this argument.           Whether

contaminants from the defendant’s properties have affected the

plaintiff’s property is a sharply contested issue.           As the

plaintiff points out, its own expert’s report contradicts the

conclusions reached by the defendant’s experts.           The court will

not rely solely on the opinions of the defendant’s experts on

that issue in deciding these motions.


           Third, the defendant argues that Courtland III’s Clean

Water Act claims involve questions of law and fact that are

distinct from the legal and factual questions at issue in the

claims pursued in Courtland I and Courtland II.           The defendant

notes that the court has denied the plaintiff’s attempt to

pursue these same Clean Water Act claims in Courtland II and has



                                     18
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 19 of 28 PageID #: 7065



prevented the plaintiff from obtaining discovery on those claims

in the Courtland II proceedings.          See Courtland II, ECF No. 125;

id., ECF No. 147; id., ECF No. 225; id., ECF No. 229; id., ECF

No. 238.


           The court is not persuaded by this argument.           Although

Courtland III’s Clean Water Act claims involve elements that are

somewhat different than the elements of the claims brought in

Courtland I and Courtland II, the proof of the elements of both

the Clean Water Act claims and the claims in Courtland II will

involve nearly identical factual questions.


           Finally, the defendant argues that Rule 42(a)(2)

consolidation requires more than merely “some” common questions

of law or fact; rather, the defendant argues, the cases at issue

must be “virtually identical.”       Courtland I, ECF No. 257 at 7-8

(emphasis in original); accord Courtland II, ECF No. 230 at 7-8;

Courtland III, ECF No. 28 at 7-8.          The defendant asserts that

the dissimilarities among the three actions demonstrates that

they are not virtually identical and thus that their

consolidation would be improper.


           The court again is not persuaded.         As an initial

matter, the cases on which the defendant chiefly relies for the

proposition that Rule 42(a)’s commonality requirement requires

the cases to be virtually identical involve motions to


                                     19
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 20 of 28 PageID #: 7066



consolidate entire actions rather than merely trials.            See

Hughes-Brown v. Campus Crest Grp., LLC, No. 3:10-CV-366, 2011 WL

475010, at *2 (W.D.N.C. Feb. 4, 2011) (citing Harris v. L & L

Wings, Inc., 132 F.3d 978, 980-82 & n.2 (4th Cir. 1997));

Sizemore v. Sw. Reg’l Jail Auth., No. 1:08cv0035, 2009 WL 90108,

at *1-2 (W.D. Va. Jan. 14, 2009) (citing Harris, 132 F.3d at

980-82 & n.2).    More importantly, Harris, the Fourth Circuit

decision to which these cases ultimately cite, does not require

that actions for which consolidation is sought must be virtually

identical to satisfy the threshold commonality requirement.

Rather, in a two-sentence footnote, the Harris court stated that

cases involving “claims, brought against the same defendant,

relying on the same witnesses, alleging the same misconduct, and

answered with the same defenses, clearly meet” the commonality

requirement.    Harris, 132 F.3d at 981 n.2 (emphasis added).

Harris does not state or suggest that cases must be virtually

identical to satisfy the commonality requirement.           Rather, it

holds, at most, that cases that are virtually identical would

easily surpass that requirement.


           Although virtually identical cases would clearly meet

the threshold commonality requirement, see id., the court

recognizes some authority, which the defendant also cites, might

be understood to suggest that cases sharing only superficial or




                                     20
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 21 of 28 PageID #: 7067



minimal commonality might not satisfy that requirement, see

Gaddy v. Elmcroft Assisted Living, Nos. 3:04CV36; 3:04CV309;

3:04CV458, 2005 WL 2989658, at *1 (W.D.N.C. Nov. 2, 2005)

(denying consolidation when “three cases involve some common

questions of law and fact, [but] are separate and distinct

cases” (emphasis in original)); 8 Moore, supra, § 42.10[2][c]

(discussing “insufficient” questions of law or fact).            For

purposes of the current motions, however, the court is satisfied

that the three actions at issue here share sufficiently common

questions of law or fact to meet the threshold requirement.


     2.    Risk determination


           With respect to the risks of unfair prejudice and

confusion resulting from a consolidation of the three actions’

trials, the defendant argues chiefly that the jury would find it

difficult to separate evidence relating to the UCC Tech Center

on the one hand from evidence relating to the Filmont Site and

the UCC Railyard on the other hand.        Specifically, the defendant

asserts that many of the plaintiff’s state law claims will be

tried to a jury 13 and argues that a jury would have difficulty


13With respect to the state law claims, the parties dispute
whether the plaintiff’s public nuisance claim in Courtland I and
its public nuisance and public nuisance per se claims in
Courtland II are to be tried to a jury, but they appear to agree
that the plaintiff’s remaining state law claims are to be tried
to a jury. See Courtland I, ECF No. 248 at 4-5; id., ECF No.


                                     21
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 22 of 28 PageID #: 7068



retaining the information presented during a lengthy trial

involving all the three actions’ claims as to each of the

defendant’s three properties while also discerning and recalling

which evidence is relevant to each of the properties.            The

defendant argues it would be unfairly prejudiced if evidence

relating to the UCC Tech Center influenced the jury’s decision

regarding the Filmont Site and the UCC Railyard, or vice versa. 14



253 at 2-3; Courtland II, ECF No. 214 at 4-5; id., ECF No. 219
at 2-3. With respect to the federal claims, the plaintiff
asserts, and the defendant does not dispute, that no jury right
attaches to the plaintiff’s CERCLA claims. See United States v.
Godley, No. 3:19-cv-00202-RJC-DSC, 2020 WL 4507324, at *6
(W.D.N.C. Aug. 5, 2020). Similarly, the plaintiff asserts, and
the defendant does not dispute, that there is no jury right for
its RCRA or Clean Water Act claims except in limited respects.
See Tull v. United States, 481 U.S. 412 (1987); N.C. Envt’l
Justice Network v. Taylor, No. 4:12-CV-154-D, 2014 WL 7384970,
at *1-4 (E.D.N.C. Dec. 29, 2014); Dublin Scarboro Improvement
Ass’n v. Hartford Cty., 678 F. Supp. 129, 132 (D. Md. 1988).
Thus, to a large extent, the parties are not in dispute as to
which matters are to be presented to a jury, and the court
proceeds to decide the current motions on the basis of the
parties’ apparent agreement in this regard. However, the
question of what matters will be presented to a jury has yet to
be conclusively determined.
14The defendant raises two additional arguments that can be
addressed briefly. First, the defendant argues that RCRA should
be applicable only to Courtland I, that CERCLA should be
applicable only to Courtland II (as the court explained earlier,
RCRA and CERCLA claims are raised in both Courtland I and II),
that the Clean Water Act is applicable only to Courtland III,
and thus that the jury’s consideration of RCRA, CERCLA, and the
Clean Water Act claims in a consolidated trial of all three
actions would be unfairly prejudicial. As explained in the
preceding footnote, however, there appears no dispute that a
jury right does not attach to the plaintiff’s CERCLA claims or,
except to a limited extent, its RCRA or Clean Water Act claims.



                                     22
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 23 of 28 PageID #: 7069



           Although there may be some risk of jury confusion, the

court concludes that the defendant’s concerns are overstated.

Jury confusion is an inescapable risk for each of these three

cases, regardless of consolidation.        Thus, in the court’s view,

little is gained in terms of reducing the confusion and

prejudice the defendant fears by keeping the trials separated.

Rather, the court believes that the kind of confusion and

prejudice animating the defendant’s concerns can be best

mitigated through careful presentation by the parties, an

appropriate verdict form, and instructions.          See Johnson v.

Celotex Corp., 899 F.2d 1281, 1285 (2d Cir. 1990) (“When

considering consolidation, a court should also note that the

risks of prejudice and confusion may be reduced by the use of

cautionary instructions to the jury and verdict sheets outlining




Second, the defendant argues that Courtland III is in a nascent
state so that consolidation would require the defendant either
to forego necessary discovery in Courtland III or to allow
Courtland I and Courtland II to grow stale while awaiting the
completion of discovery in Courtland III. The court notes,
however, that the defendant has represented that Courtland III
could be ready for trial within the first quarter of 2022. See
Courtland I, ECF No. 257 at 2-3; Courtland II, ECF No. 230 at 2-
3; Courtland III, ECF No. 28 at 2-3. In addition, the court,
upon the parties’ joint motions, see Courtland I, ECF No. 262;
Courtland II, ECF No. 240, has continued the trials for both
Courtland I and Courtland II to a time that accommodates
Courtland III’s schedule. Thus, the basis for this argument
appears to have dissipated.



                                     23
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 24 of 28 PageID #: 7070



the claims of each plaintiff.” (citing Arnold, 681 F.2d at

193)).


            The court also takes note of the efficiencies to be

gained by consolidating the three actions’ trials.           Contrary to

the defendant’s conclusory argument that no efficiencies inhere,

the court concludes that, at a minimum, consolidated trials

would likely reduce the overall time, burden, and expense for

the court, the parties, and witnesses in preparing for and

holding three separate trials.       Additionally, consolidation

would likely obviate the need for the parties to triplicate

their efforts in presenting evidence regarding, among other

things, (1) the conditions of the plaintiff’s property and the

surrounding environment, (2) the extent of the plaintiff’s

injury arising from the conditions allegedly imposed by the

defendant on its property, and (3) the fault of the plaintiff

and nonparties in causing the complained-of conditions on the

property.   Further, as the plaintiff points out, the defendant

has identified at least six potential witnesses who might be

called to testify in both the Courtland I and Courtland II

trials, including Jerome Cibrik, who serves as the defendant’s

Fed. R. Civ. P 30(b)(6) designee in both cases.           Compare

Courtland I, ECF No. 248-1, and Courtland II, ECF No. 214-1,

with Courtland I, ECF No. 248-2, and Courtland II, ECF No. 214-




                                     24
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 25 of 28 PageID #: 7071



1.   Presumably, some, if not all, of the same six witnesses

would be called to testify in Courtland III.          Presenting these

witnesses’ testimony in a consolidated trial would be more

efficient for all involved than would be calling them to testify

at three separate trials.


            In sum, having considered the specific risks of

prejudice and possible confusion from consolidating the trials

in the three actions, the court concludes those risks are

outweighed by the probable efficiencies to be gained from

consolidation.    Accordingly, the court grants the plaintiff’s

motions to the extent they seek to consolidate the three

actions’ trials into a single trial.


B.    Rule 42(b) request for a phased trial


            In its motions, the plaintiff also requests that the

consolidated trial of the three actions be tried in three

phases, as follows:

        x   Phase I would commence in summer 2021 and be for all
            equitable claims to be tried to the court;

        x   Phase II would commence in fall 2021 and be for the
            civil-penalty provisions of RCRA and the Clean Water
            Act, for which liability is tried to a jury and the
            penalty amount is tried to the court; and

        x   Phase III would commence in winter 2021 and 2022 and
            be for all remaining legal claims tried to a jury.



                                     25
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 26 of 28 PageID #: 7072



See Courtland I, ECF No. 251; Courtland II, ECF No. 216;

Courtland III, ECF No. 25.


           The court observes that the plaintiff’s motions

provide only a barebones analysis of, and no authority

supporting, its requested phased-trial trifurcation, see

Courtland I, ECF No. 251; Courtland II, ECF No. 216; Courtland

III, ECF No. 25, and that its reply briefs do not meaningfully

address the defendant’s arguments opposing this requested

trifurcation, see Courtland I, ECF No. 259; Courtland II, ECF

No. 233; Courtland III, ECF No. 30.        Thus, the plaintiff has

failed to meet its burden to convince the court that the

requested trifurcation would achieve the purposes of Rule 42(b).

See McKiver, 980 F.3d at 975.


           The court further observes that the phased-trial

approach the plaintiff requests would greatly diminish the

efficiencies gained from the consolidation granted herein, which

the plaintiff also requested, and perhaps would result in even

greater burdens on the parties, the court, and witnesses than

would inhere from holding separate trials for the three actions.

Thus, the court doubts that the requested trifurcation would

achieve “convenience,” “avoid prejudice,” or “expedite and

economize” these actions, as required.         Fed. R. Civ. P. 42(b).

For these reasons, the court denies the plaintiff’s motions to



                                     26
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 27 of 28 PageID #: 7073



the extent they seek to split the consolidated trial into three

phases.


                             IV.   Conclusion


           For the foregoing reasons, it is ORDERED that the

defendant’s motions to sever (Courtland I, ECF No. 241;

Courtland II, ECF No. 205) be, and hereby they are, denied. 15            It

is further ORDERED that the plaintiff’s motions for phased and

consolidated trial (Courtland I, ECF No. 251; Courtland II, ECF

No. 216; Courtland III, ECF No. 25) be, and hereby they are,

granted to the extent they request that the trials in Courtland

I, Courtland II, and Courtland III be consolidated and denied to

the extent they request a phased trial.




15The court notes that the defendant filed motions to continue
the scheduled deadlines in Courtland I and Courtland II. See
Courtland I, ECF No. 240; Courtland II, ECF No. 204. The
defendant has represented that, if the court granted the
requested continuance, it would withdraw its motions to sever
and perhaps renew them following the close of discovery in
Courtland I and Courtland II. See Courtland I, ECF No. 240 at 1
n.1; id., ECF No. 242 at 2 n.1; Courtland II, ECF No. 204 at 1
n.1; id., ECF No. 206 at 2 n.1. On the parties’ joint motions,
see Courtland I, ECF No. 262; Courtland II, ECF No. 240, the
court has this date entered orders continuing the schedules’
deadlines beyond the dates requested by the defendants’ motions
and denied the defendants’ motions for continuance as moot.



                                     27
 Case 2:19-cv-00894 Document 260 Filed 05/25/21 Page 28 of 28 PageID #: 7074



           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER: May 25, 2021



                             Jo~penhaver, Ji'.
                             Senior United States District Judge




                                     28
